Citation Nr: 0910557	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the June 16, 1998, agency of original jurisdiction 
(AOJ) decision, that denied reopening the appellant's claim 
for entitlement to service connection for the cause of the 
service member's death, contained clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active service from March 1966 to 
November 1968.  The service member died on October [redacted], 1993.  
At the time of the service member's death, the appellant was 
the service member's widow.  She remained his widow until she 
remarried on December [redacted], 2000.  The appellant was divorced 
from her third husband on August [redacted], 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating by letter of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  In September 2006, a videoconference 
hearing on appeal was held before the undersigned, who is the 
Veterans Law Judge designated by the Chairman to conduct that 
hearing. 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of 
the hearing has been produced and has been included in the 
claims folder for review. 

The Board remanded the claim to the RO via the Appeals 
Management Center (AMC) in February 2007 and again in 
November 2007.  It is noted that when the Board remanded the 
claim in February 2007, the purpose of the remand was to 
clarify the issues actually being appealed.  Clarification 
was made and the claim was subsequently returned to the 
Board.  As an aside, it was concluded that the issues on 
appeal included the one currently noted on the front page of 
this decision and the other involved entitlement to 
dependency and indemnity compensation.  After the claim was 
returned to the Board, the claim was once again remanded for 
the purpose of obtaining additional information.  That 
information was obtained and then the AMC awarded dependency 
and indemnity compensation benefits.  Since that award was a 
full grant of benefits, that issue is no longer before the 
Board on appeal.  The remaining issue has since been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  In June 1998, the RO concluded that the appellant had not 
submitted new and material evidence sufficient to reopen her 
claim for entitlement to service connection for the cause of 
the service member's death.  

2.  The June 1998 action was based upon the documents 
submitted by the appellant which, per the RO, failed to show 
that the service member's cause of death was related to any 
disability that was incurred in or aggravated by or related 
to his military service or any incident therein.  

3.  The RO's June 1998 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  The June 1998 RO's decision that concluded that the 
appellant had not submitted new and material evidence 
sufficient to reopen her claim for entitlement to service 
connection for the cause of the service member's death is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  The June 1998 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002) 
(formerly 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1997, the Board issued a decision on the merits as 
to whether service connection for the cause of the service 
member's death could be granted.  The Board determined that 
since there was no medical evidence demonstrating that the 
service member had suffered from respiratory cancer either in 
service or after service, service connection either on a 
direct basis or secondary to exposure to chemical dioxins 
could not be granted.  The Board also noted that medical 
evidence had not been submitted showing that the service 
member's colon cancer was present while the service member 
was in service or secondary to exposure to chemical dioxins.  
As such, service connection for the service member's cause of 
death could also not be granted.  The appellant was informed 
of that action and she did not appeal to the United States 
Court of Appeals for Veterans Claims (the Court) nor did she 
request reconsideration of the Board's decision.  Hence, that 
action became final.

The appellant then submitted a VA Form 21-4138, Statement in 
Support of Claim, in May 1998.  On that form, she requested 
that her claim be reopened.  To support her claim, she 
submitted additional medical treatment records.  These 
medical records showed treatment of her husband for his colon 
cancer.  They did not, however, provide an etiological 
opinion that would link the service member's colon cancer 
with his military service or any incident therein.  
Additionally, the same records did not mention that the 
service member was suffering from carcinoma of the lungs.  

Upon reviewing the evidence presented, the RO concluded that 
the appellant had not submitted new and material evidence 
sufficient to reopen her claim.  The appellant was notified 
of the rating decision by a letter from the RO.  The letter 
was dated June 23, 1998.  The appellant did not appeal that 
action and thus the RO's rating decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The appellant has now come to the VA claiming that clear and 
unmistakable error was committed in the rendering of the June 
1998 decision.  She maintains, through her accredited 
representative, that the RO erred when it did not seek to 
obtain an opinion concerning the etiology of her husband's 
cancer in 1998.  She maintains that the RO erred because it 
did not properly develop her claim for benefits and that the 
RO failed in its duty to assist the appellant in the 
development of her claim.  It has been asserted that if the 
claim had been properly developed (and the RO assisted her), 
then service connection for the cause of the service member's 
death would have been granted.  It is noted that neither the 
appellant nor the accredited representative have specified 
why the June 1998 was erroneous; i.e., why it was erroneous 
to not reopen the appellant's claim.  The appellant's claim 
involving clear and unmistakable error has been denied and 
she now has appealed to the Board for review.

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
supplemental statement of the case along with notice letters 
have notified the appellant of the type of evidence needed to 
substantiate her claim involving clear and unmistakable 
error.  

Under 38 C.F.R. § 3.105(a) (2008), clear and unmistakable 
error requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Also, broad allegations of 
failure to follow regulations or any other non-specific claim 
of error does not classify as clear and unmistakable error.  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993), motion for review en banc 
denied Feb. 3, 1994 (per curium).  If a appellant raises 
clear and unmistakable error, there must be some degree of 
specificity as to what the alleged error is and, that if 
true, would be clear and unmistakable error on its face, with 
persuasive reasons given as to why the result would have been 
manifestly different but for the alleged error.  Id., Scott 
v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

As a threshold matter, the appellant must make his/her claim 
of clear and unmistakable error with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is 
the kind of error of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Id.  
"[S]imply to claim clear and unmistakable error on the basis 
that previous adjudications have improperly weighed or 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Id.  It must 
be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger.  Id.

Turning to an analysis of the appellant's case, the Board 
finds initially that the RO's rating decision in June 1998, 
to which the appellant was notified by letter, is final since 
it was not appealed and is accepted as correct in the absence 
of clear and unmistakable error.

The appellant basically argues that the RO failed in its 
obligation to assist her in the development of the claim when 
it did not request a medical opinion concerning the etiology 
of her husband's cancer.  As such, the RO's decision was 
flawed.  Alternatively, she has implied that since the 
medical evidence was incomplete, the RO based its decision on 
inconclusive or faulty medical data, and the June 1998 rating 
decision was wrong.  She has not argued that she submitted 
new and material evidence sufficient to reopen her claim and 
that the RO ignored this fact or incorrectly applied the law.  
Her representative has not claimed that the laws and 
regulations applicable to new and material claims were not 
correctly applied.  Instead, and in the Board's opinion, 
these allegations regarding the claimed clear and 
unmistakable error are essentially tantamount to mere 
disagreement as to how the facts were weighed or evaluated by 
the RO.  These general contentions are without merit, for 
purposes of the present claim, because they only advance 
arguments that cannot be considered clear and unmistakable, 
in that they do not conform to the Court's requirement to 
"assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell, at 313, Newman v. Brown, 5 
Vet. App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 40 
(1993).

Hence, the Board finds that a properly pleaded claim of clear 
and unmistakable error has not been presented, and the 
establishment of service connection for the cause of the 
service member's death via clear and unmistakable error must 
be denied because of an absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92, 
96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

It is further added by the Board that the Court, in Caffrey 
v. Brown, 6 Vet. App. 377, at 383 (1994), has stated the 
following with respect to an incomplete record and the duty 
to assist:

. . . We have held that "[a] 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and law that existed at the time 
of the prior . . . decision."  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).  Thus, a claim of CUE is based 
upon an assertion that there was an 
incorrect application of the law or fact 
as it existed at the time of the disputed 
adjudication. Id.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, id., evidence that 
was not part of the record at the time of 
the prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.

While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that - 
incomplete.  It allows for further development of facts and 
law to advance the appellant's claim.  "New or recently 
developed facts or changes in the law subsequent to the 
original adjudication may provide grounds for reopening a 
case or for a de novo review but they do not provide a basis 
for revising a finally decided case."  Id. at 313.  Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  This is true even 
in the present case where the cause of the record's 
"incompleteness" is the VA's possible breach of the duty to 
assist the appellant in obtaining a medical opinion 
concerning the etiology of the service member's cancer.  In 
short, the VA's breach of the duty to assist cannot form a 
basis for a claim of clear and unmistakable error because 
such a breach creates only an incomplete rather than an 
incorrect record.  As unjust as this finding may appear, it 
is dictated by the law by which the Board is bound.

Additionally, in Sabonis v. Brown, 6 Vet. App. 426, 430, the 
Court held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  However, in Simmons v. Principi, 
17 Vet. App. 104, 115 (2003), the Court held that where the 
basis for the Board's decision denying a claim of clear and 
unmistakable error in a rating decision is the appellant's 
failure to plead clear and unmistakable error with the 
specificity required by Fugo, 6 Vet. App. 40, the remedy is 
dismissal without prejudice, and not denial.  The appellant's 
arguments amount to no more than a dispute over how the RO 
weighed the evidence in this claim.  Inasmuch as Fugo held 
that a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication does not meet the 
restrictive definition of clear and unmistakable error, the 
Board will dismiss the appellant's claim.


ORDER

The claim of clear and unmistakable error in the June 16, 
1998, rating decision that did not reopen the appellant's 
claim for entitlement to service connection for the cause of 
the service member's death because new and material evidence 
had not been presented is dismissed without prejudice.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


